Title: General Orders, 24 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 24th 1776
Parole Mifflin.Countersign Lynch.


The Brigadier Generals will settle the mode, and hours, for going the Rounds at night, every morning on the General Parade at Guard-mounting.
The following Sail Makers, are to embark this day on board a Vessel, in order to proceed to Albany, and from thence to Genl schuyler, and receive his further orders—Vizt Francis Howard[,] Samuel Holmes[,] Ebenezer Durkee[,] Daniel Van Der Pool of Col. Wards regiment[;] Lewis Lamb of Col. Little’s regt[;] George Lemot of Col. Bailey’s regt.
They are to be furnished, with ten days provision a man.

Capt. Harwood’s Company is to join Lieut. Col. Tupper, and do duty on board the whaling boats &c. &c.
Mr Livingston, who has hitherto supplied Col. McDougall’s Regiment with provisions, having declined doing it any longer; he is to order his Quarter Master, to apply to the Commissary General for provision for the future, who is desired to supply all those Corps, which were hitherto supply’d by Mr Abraham Livingston.
The removal of General Washington’s Guard, from his Head Quarters in Town, occasions the following alterations in the detail of guards (vizt) The seven Men lately added to the Provost, to be taken from it; and a Guard of one Serjeant, one Corporal, and fifteen Men to mount at the place where Genl Washingtons Guard was kept; who are to relieve the sentries at his door, General Gates’s, Pay Master General’s &c.
